DETAILED ACTION
Acknowledgements
In the reply filed September 19, 2022, the applicant amended claims 1-3, 5, 8-10, 12-14, 16, 18, 19, 27-29, 33, 35, 38 and 39.
Currently claims 1-39 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “separate and distinct” in claims 1, 38, and 39 is a relative term which renders the claim indefinite. The term “separate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what characteristic of the formation must change and by what degree it must change in order for one portion of a formation to be considered “separate and distinct” from a second portion of the same formation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (CA 2883643 A1) in view of Cavender (U.S. Pub. No. 2011/0011576).
Regarding Claim 1, Gates discloses a method for enabling hydrocarbons to be recovered from a hydrocarbon-bearing formation, the method comprising:
Energizing the first portion of the formation, using a first set of at least one acoustic resonator (Gates: 24a, b) positioned in the formation by generating acoustic waves at the predetermined first resonant frequency (Gates: Paragraph [0025]) of the geological material in the first portion of the formation, wherein the acoustic waves generate standing waves (Gates: Paragraph [0033]) within the first portion of the formation that increase permeability of, and/or energize hydrocarbons in the first portion to create a first energized area;
Ceasing operation of the first set of the at least one acoustic resonator (Gates: 24a, b) and commencing hydrocarbon production at the first portion of the formation;
Determining a second resonant frequency of a geological material in a second portion of the formation and
Commencing energizing at least one additional portion of the formation by beginning to operate a second set (Gates: 24a, b) of at least one acoustic resonator (Gates: 24a, b).
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation by beginning to operate a second set of at least one acoustic resonator position in the second portion of the formation at the predetermined second resonant frequency to create a second energized area at a different location and being separate and distinct from the firs energized area in the first portion of the formation.
Cavender discloses separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation by beginning to operate a second set of at least one acoustic resonator position in the second portion of the formation at the predetermined second resonant frequency to create a second energized area at a different location and being separate and distinct from the first energized area in the first portion of the formation (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have varied the method of Gates in the manner disclosed by Cavender in order to allow for determining an optimum frequency for one portion of one formation while a second portion at a different location that would ultimately require a second optimum frequency is undergoing a different phase of operation.  
Regarding Claim 2, Gates and Cavender render obvious the method of claim 1, further comprising recovering a hydrocarbon containing fluid (Gates: Paragraph [0034]) from the first portion of the formation after energizing the first portion of the formation.
Regarding Claim 3,  Gates and Cavender render obvious the method of claim 1, further comprising recovering a hydrocarbon containing fluid (Gates: Paragraph [0034]) from the second portion of the formation after energizing the second portion of the formation.
Regarding Claim 4, Gates and Cavender render obvious the method of claim 2, wherein the hydrocarbon containing fluid (Gates: Paragraph [0034]) is recovered via gravity drainage (Gates: Figure 1: 34 to 22).
Regarding Claim 5, Gates and Cavender render obvious the method of claim 1, wherein the operation of the first set of at least one acoustic resonator (Gates: 24a, b) positioned in the first portion of the formation is ceased after creating the first enerqized area.
Regarding Claim 6, Gates and Cavender render obvious the method of claim 5, wherein the first set of at least one acoustic resonator (Gates: 24a, b) is removed from the formation.
Regarding Claim 7, Gates and Cavender render obvious the method of claim 6, wherein the first set of at least one acoustic resonator (Gates: 24a, b) is used in at least one additional portion of the formation.
Regarding Claim 8, Gates and Cavender render obvious the method of claim 1, wherein at least three portions of the formation are selectively energized over corresponding periods of time (Gates: Figure 5).
Regarding Claim 9, Gates and Cavender render obvious the method of claim 8, wherein at least one portion of the formation is selectively energized more than once (Gates: Figure 5).
Regarding Claim 10, Gates and Cavender render obvious the method of claim 1, wherein at least one portion of the formation is energized such that both permeability of the formation is increased, and the hydrocarbon is mobilized for subsequent production (Gates: Paragraph [0018]).
Regarding Claim 11, Gates and Cavender render obvious the method of claim 1, wherein the formation comprises any one or more of shale, sandstone, or carbonate rock (Gates: Paragraph [0002]).
Regarding Claim 12, Gates and Cavender render obvious the method of claim 11, wherein the formation comprises shale, and wherein increasing permeability in the formation comprises creating fractures and/or microfractures in the shale using the acoustic standing waves (Gates: Paragraph [0033]).
Regarding Claim 13, Gates and Cavender render obvious the method of claim 1, wherein the hydrocarbon is recovered from the formation using at least one wellbore used to position the first and/or second set of at least one acoustic resonator (Gates: 24a, b)(Gates: Figure 3).
Regarding Claim 14, Gates and Cavender render obvious the method of claim 1, wherein the first and/or second set of at least one acoustic resonator (Gates: 24a, b) is positioned in the formation via a substantially vertically oriented wellbore (Gates: Figures 1, 2).
Regarding Claim 15, Gates and Cavender render obvious the method of claim 14, wherein the energizing is performed by using a plurality of acoustic resonators, adjacently positioned ones of the plurality of acoustic resonators being positioned in a corresponding substantially vertically oriented wellbore (Gates: Figures 1, 2).
Regarding Claim 16, Gates and Cavender render obvious the method of claim 1, wherein the first and/or second set of at least one acoustic resonator (Gates: 24a, b) is positioned in the formation via a substantially horizontally oriented wellbore (Gates: 20).
Regarding Claim 17, Gates and Cavender render obvious the method of claim 16, wherein energizing is performed by using a plurality of acoustic resonators, oppositely positioned ones of the plurality of acoustic resonators being positioned in a corresponding substantially horizontally oriented wellbore (Gates: 20).
Regarding Claim 18, Gates and Cavender render obvious the method of claim 1, further comprising: predetermining the resonant frequency of the geological material in at least one of the portions of the formation (Gates: Paragraph [0025])(Cavender: Paragraph [0100]).
Regarding Claim 19, Gates and Cavender render obvious the method of claim 18, further comprising: 
Aperating the first and/or second set of at least one acoustic resonator (Gates: 24a, b) at an additional resonant frequency of a geological material in the respective portion of the formation to achieve the additional resonant frequency (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times).
Regarding Claim 20, Gates and Cavender render obvious the method of claim 1, wherein the first and/or second set of at least one acoustic resonator (Gates: 24a, b) is powered by at least one acoustic generator (Gates: 28) from surface.
Regarding Claim 21, Gates and Cavender render obvious the method of claim 1, wherein a plurality of acoustic resonators are each powered by an acoustic generator (Gates: 28) from surface.
Regarding Claim 22, Gates and Cavender render obvious the method of claim 20, wherein the first and/or second set of at least one acoustic generator (Gates: 28) is coupled to a controller (Gates: 36).
Regarding Claim 23, Gates and Cavender render obvious the method of claim 18, further comprising selecting the resonant frequency from a plurality of resonant frequencies of the geological material (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times).
Regarding Claim 24, Gates and Cavender render obvious the method of claim 1, further comprising testing at least one experimentally determined resonant frequency in situ prior to generating the standing waves (102)(Gates: Paragraph [0033]) (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times).
Regarding Claim 25, Gates and Cavender render obvious the method of claim 24, wherein a set of a plurality of resonant frequencies is determined based on the in situ testing (102).
Regarding Claim 26, Gates and Cavender render obvious the method of claim 23, wherein at least one resonant frequency of the geological material is determined using a drill core extracted from the formation rock (Gates: Paragraph [0009]).
Regarding Claim 27, Gates and Cavender render obvious the method of claim 1, further comprising determining if the resonant frequency has changed in the geological material subsequent to at least some production of a hydrocarbon in the formation (110).
Regarding Claim 28, Gates and Cavender render obvious the method of claim 2, wherein recovering the hydrocarbon from the formation comprises applying an oil recovery technique.
Regarding Claim 29, Gates and Cavender render obvious the method of claim 28, wherein the oil recovery technique comprises generating standing waves (Gates: Paragraph [0033]) within the formation to mobilize a heavy oil in a pay region (110).
Regarding Claim 30, Gates and Cavender render obvious the method of claim 29, wherein the heavy oil is bitumen (Gates: Paragraph [0002]).
Regarding Claim 31, Gates and Cavender render obvious the method of claim 28, further comprising producing a bitumen containing fluid to surface using a substantially horizontally oriented production well positioned below the first and/or second set of at least one resonator (Gates: Figure 3).
Regarding Claim 32, Gates and Cavender render obvious the method of claim 31, wherein a lower one of a pair of substantially horizontally oriented wellbores containing a plurality of acoustic resonators is used to produce the bitumen containing fluid to surface (Gates: Figure 3).
Regarding Claim 33, Gates and Cavender render obvious the method of claim 28, further comprising injecting solvent (Gates: 108) into the formation.
Regarding Claim 34, Gates and Cavender render obvious the method of claim 33, wherein the solvent (Gates: 108) is injected prior to operating the first and/or second set of at least one acoustic resonator (Gates: 24a, b) to mobilize the heavy oil (Gates: Figure 5).
Regarding Claim 35, Gates and Cavender render obvious the method of claim 33, wherein the solvent (Gates; 108) is injected subsequent to operating the first and/or second set of at least one acoustic resonator (Gates: 24a, b) to mobilize the heavy oil (Gates: Figure 5).
Regarding Claim 36, Gates and Cavender render obvious the method of claim 33, wherein the solvent (Gates: 108) is injected during operation of the first and/or second set of at least one acoustic resonator (Gates: 24a, b) to mobilize the heavy oil.
Regarding Claim 37, Gates and Cavender render obvious the method of claim 28, wherein the oil recovery technique comprises a steam assisted gravity drainage (Gates: Figure 1: 34 to 22) (SAGD) technique (Gates: Paragraph [0003]).
Regarding Claim 38, Gates discloses a system for enabling hydrocarbons to be recovered from a hydrocarbon-bearing formation, the system comprising: 
A predetermined first resonant frequency (Gates: Paragraph [0025]) of a geological material in a first portion of the formation; 
A predetermined second resonant frequency of a geological material in a second portion of the formation; 
A first set of at least one acoustic resonator (Gates: 24a, b) positioned in the first portion of the formation, the first set of at least one acoustic resonator (Gates: 24a, b) configured to energize Reply to Office Action of: May 23, 2022 the first portion of the formation by generating acoustic waves at the predetermined first resonant frequency (Gates: Paragraph [0025]) of the geological material in the first portion of the formation, wherein the acoustic waves generate standing waves (Gates: Paragraph [0033]) within the first portion of the formation that increase permeability of, and/or energize hydrocarbons in, the first portion of the formation to create a first energized area; 
A second set of at least one acoustic resonator (Gates: 24a, b) positioned in a second portion of the formation at a different location than the first set of at least one acoustic resonator (Gates: 24a, b), to create a second energized area at a different location and being separate and distinct from the first energized area in the first portion of the formation, and commencing hydrocarbon production at the first portion of the formation; and 
At least one acoustic generator (Gates: 28) coupled to the first and second sets of acoustic resonators.
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation by beginning to operate a second set of at least one acoustic resonator position in the second portion of the formation at the predetermined second resonant frequency to create a second energized area at a different location and being separate and distinct from the firs energized area in the first portion of the formation and ceasing energizing of the first portion of the formation.
Cavender discloses separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation by beginning to operate a second set of at least one acoustic resonator position in the second portion of the formation at the predetermined second resonant frequency to create a second energized area at a different location and being separate and distinct from the first energized area in the first portion of the formation, after ceasing energizing of the first portion of the formation (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times, one after another). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have varied the method of Gates in the manner disclosed by Cavender in order to allow for determining an optimum frequency for one portion of one formation while a second portion at a different location that would ultimately require a second optimum frequency is undergoing a different phase of operation.  
Regarding Claim 39, Gates discloses a method for enhanced hydrocarbon recovery from a hydrocarbon- bearing formation, the method comprising: 
Determining resonant frequencies of geological material in first and second portions of the formation (Gates: Paragraph [0025]); 
Energizing the first portion of the formation using a first acoustic resonator positioned within the formation to generate acoustic waves at the predetermined resonant frequency of the geological material in the first portion of the formation, wherein the acoustic waves generate standing waves (Gates: Paragraph [0033]) that increase permeability and/or energize hydrocarbons in the first portion of the formation to create a first energized area; 
Upon reaching a desired permeability and/or energization of the hydrocarbons, ceasing the energizing of the first portion of the formation and commencing a hydrocarbon production operation in the first portion of the formation; commencing energizing the second portion of the formation using the first or a second acoustic resonator positioned in the second portion of the formation at the predetermined resonant frequency of the geological material in the second portion of the formation to create a second 7enerqized area at a different location and beinq separate and distinct from the first enerqized area in the first portion of the formation, and continuing such energizing until reaching a desired permeability and/or energization of hydrocarbons in the second portion of the formation, upon which energizing the second portion of the formation is ceased and a production operation is commenced; and repeating the energizing followed by production operation selectively at one or more other portions of the formation.
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation by beginning to operate a second set of at least one acoustic resonator position in the second portion of the formation at the predetermined second resonant frequency to create a second energized area at a different location and being separate and distinct from the firs energized area in the first portion of the formation.
Cavender discloses separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation by beginning to operate a second set of at least one acoustic resonator position in the second portion of the formation at the predetermined second resonant frequency to create a second energized area at a different location and being separate and distinct from the first energized area in the first portion of the formation (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have varied the method of Gates in the manner disclosed by Cavender in order to allow for determining an optimum frequency for one portion of one formation while a second portion at a different location that would ultimately require a second optimum frequency is undergoing a different phase of operation.  

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 38, and 39, the applicant argues the addition of language specifying that the use of acoustic waves to generate a first energized area, followed by the use of acoustic waves in a second portion of the formation to create a second energized area being separate and distinct from the first energized area is sufficient to distinguish the applicant’s invention over the disclosures of Gates and Cavender. 
The examiner respectfully submits that it is unclear how the applicant delineates between what constitutes a first portion of the formation and what constitutes a second portion of the same formation, as no characteristic other than some degree of physical distance and the use of a different optimum resonant frequency has been suggested as a defining factor between a first portion and a second portion. Both of these distinctions, i.e. the use of separate resonators in separate locations and requiring different optimum resonant frequencies, are present in the invention of Cavender (Cavender: Paragraphs: [0098], [0100], [0134]: multiple frequencies to generate resonance that may be transmitted simultaneously or separately; Paragraph [0062]: separate wellbores (14, 22) may be alternately used for production and acoustic stimulation therefore resulting in the use of acoustic resonators at different locations and times), which would lead one of ordinary skill in the art to believe that Cavender also possesses a first portion separate and distinct from a second distinct portion by the standards of such laid out by the applicant. 
The applicant also argues that the sweeping of frequencies to hopefully find a resonant frequency (as done in Cavender) is not the same as determining a resonant frequency. 
The examiner respectfully submits that the act of ascertaining or establishing either as the result of experimentation (as in the sweeping of frequencies in Cavender) or by calculation, with the intention of subsequently using the discovered optimum frequency meets the definition of “determining” a frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679